FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   June 22, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,                      No. 09-1575
       v.                                               (D. Colorado)
 FREDERICK OLUWOLE SOLARIN,                 (D.C. Nos. 1:07-CV-02656-CMA and
 JR.,                                             1:05-CR-00311-CMA-1)

              Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      Frederick Oluwole Solarin, appearing pro se, requests a certificate of

appealability (COA) to appeal the district court’s denial of his motion for relief

under 28 U.S.C. § 2255. See 28 U.S.C. § 2253(c)(1)(B) (requiring COA to appeal

dismissal of § 2255 motion). Because no reasonable jurist could conclude that

Mr. Solarin’s § 2255 motion should have been resolved in a different manner, see

Slack v. McDaniel, 529 U.S. 473, 484 (2000), we deny his request for a COA and

dismiss this appeal.

      Mr. Solarin was convicted in the United States District Court for the

District of Colorado of armed bank robbery, see 18 U.S.C. § 2113, and using or

carrying a firearm during and in relation to a crime of violence, see id. § 924(c).
He was sentenced to 244 months’ imprisonment and unsuccessfully appealed the

sentence. See United States v. Solarin, 250 Fed. App’x 887 (10th Cir. 2007)

(unpublished).

      The underlying facts are set forth in our Order and Judgment on

Mr. Solarin’s prior appeal and need not be repeated. The critical fact underlying

Mr. Solarin’s present claim is that when he was being investigated as a suspect in

the bank robbery, he was initially arrested on a charge of violating the conditions

of his parole on a state conviction. Only after FBI agents interviewed him while

he was in state custody (and he confessed) did federal authorities charge him with

the robbery and obtain his transfer to federal custody.

      On December 20, 2007, Mr. Solarin filed a § 2255 motion raising the

following claims: First, he contended that although his arrest was ostensibly for a

parole violation, it was really a federal arrest for robbery, and that therefore

probable cause was required to arrest him and he had to be arraigned promptly

before a federal judge. Because the federal agents lacked probable cause and

because he was not promptly arraigned, his confession while in state custody was

the fruit of illegality and must be suppressed. Second, he contended that his

confession was involuntary because the FBI agents who interviewed him

psychologically coerced him by pointing out the seriousness of his situation.

Third, he contended that his trial counsel was ineffective in the manner that she

challenged his confession and in advising him not to testify at the suppression

                                          -2-
hearing. Mr. Solarin also contended that his claims were not procedurally barred

by his failure to raise them on direct appeal, because that failure was the result of

ineffective assistance of his appellate counsel.

      The magistrate judge issued a recommendation that Mr. Solarin’s § 2255

motion be dismissed. After the magistrate judge issued her recommendation,

Mr. Solarin filed a motion to amend his § 2255 motion by adding correspondence

with his attorneys and documents from his state proceedings. The district court

denied the motion on the ground that it was “untimely and unnecessary, given the

record before it.” R. at 204. On November 3, 2009, the district court adopted the

magistrate judge’s recommendation over Mr Solarin’s objections. It also denied

Mr. Solarin a COA.

      In this court Mr. Solarin repeats the claims made in his § 2255 motion. He

also objects to the district court’s denial of his motion to amend his § 2255

motion.

      “A certificate of appealability may issue . . . only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). “Where a district court has rejected the constitutional claims on the

merits,” the prisoner “must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.”

Slack, 529 U.S. at 484. If the motion was denied on procedural grounds, the

applicant faces a double hurdle. Not only must the applicant make a substantial

                                          -3-
showing of the denial of a constitutional right, but he must also show “that jurists

of reason would find it debatable . . . whether the district court was correct in its

procedural ruling.” Id. “Where a plain procedural bar is present and the district

court is correct to invoke it to dispose of the case, a reasonable jurist could not

conclude either that the district court erred in dismissing the [motion] or that the

[movant] should be allowed to proceed further.” Id.

      Mr. Solarin’s claims lack merit for essentially the reasons set forth in the

magistrate judge’s recommendation and the district court’s opinion. He has failed

to show any impropriety in the state arrest of Mr. Solarin for violating his parole.

When a possible bank robber is at large, there is nothing wrong with law-

enforcement agencies cooperating and using the simplest means to take him into

custody. See United States v. Chadwick, 415 F.2d 167, 171 (10th Cir. 1969)

(“Active cooperation between state and federal authorities in the enforcement of

criminal laws . . . should be encouraged.”). And Mr. Solarin’s claim that his

confession was involuntary likewise lacks merit. Internal pressures felt by a

Mirandized suspect do not constitute coercion. See Colorado v. Connelly, 479

U.S. 157, 167 (1986).

      Because Mr. Solarin’s challenges to his arrest and confession fail on the

merits, he was not prejudiced by any inadequacy of his appellate counsel. See

Cannon v. Mullin, 383 F.3d 1152, 1177 (10th Cir. 2004) (counsel cannot be

ineffective for failing to pursue meritless claims). And as for his claim of

                                          -4-
ineffective assistance of trial counsel, he has likewise failed to present any

assertion, much less evidence, of how he was prejudiced. In particular, although

he complains that his counsel advised him not to testify at the suppression

hearing, he has not set forth any specifics regarding what he would have testified

to. See United States v. Meacham, 567 F.3d 1184, 1188 (10th Cir. 2009).

      Finally, we see no merit to Mr. Solarin’s claim that the district court erred

in not permitting him to submit additional documents in the form of an amended

complaint. The court said that the materials were “unnecessary, given the record

before it.” R. at 204. We agree that they contained nothing material.

      Thus, no reasonable jurist could debate that the issues should have been

resolved differently by the district court.

      Accordingly, we DENY a COA and DISMISS the appeal. We DENY

Mr. Solarin’s January 19, 2010, Motion for Judicial Notice and February 8, 2010,

Motion to Enlarge Record.



                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -5-